838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Julia PAYNE, Plaintiff-Appellee,v.OSTER, a DIVISION OF SUNBEAM CORPORATION, a SUBSIDIARY OFALLEGHENY INTERNATIONAL, INC., and Sears Roebuck &Co., Defendant-Appellant.
No. 87-1567.
United States Court of Appeals, Fourth Circuit.
Argued:  Dec. 1, 1987.Decided:  Jan. 22, 1988.

William Edward Mohler, II for Appellant;  Guy Richard Bucci (J. Michael Ranson;  Deborah L. McHenry;  Bucci & Ranson on brief) for Appellee.
PER CURIAM:


1
Appellee Julia Payne brought this products liability action after receiving Burns allegedly from using a foot massager manufactured by appellant Oster.  After the jury returned a $100,000 verdict for Payne, Oster made a post-trial motion for judgment notwithstanding the verdict or, in the alternative, a motion for new trial.  The district court denied the motions, and Oster appealed.  We affirm.


2
In reviewing a denial of a motion for judgment notwithstanding the verdict, or in the alternative, a motion for new trial, this court determines only whether there is evidence upon which the jury could properly find a verdict.  Ralston Purina Co. v. Edmunds, 241 F.2d 164, 167 (4th Cir.1957).  It is not the role of this court to weigh contrasting evidence, to judge credibility of witnesses, or to substitute our judgment of the facts for that of the jury.  Austin v. Torrington Co., 810 F.2d 416, 420 (4th Cir.1987).  Since the issues presented on appeal were purely factual, we decline to substitute our assessment of the facts for that of the jury.  After carefully reviewing the record, we conclude that there was sufficient evidence to support the jury verdict.  Accordingly, the judgment of the district court is


3
AFFIRMED.